Citation Nr: 0609672	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  97-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection on direct and secondary 
bases for hypertension.

2.  Entitlement to service connection on direct and secondary 
bases for coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.

This appeal arises from a January 1997 rating decision.  In 
October 1998, the Board of Veterans' Appeals (Board) found 
that new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
That claim, as well as the veteran's original claim for 
service connection for postoperative residuals of coronary 
artery disease, were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, for further development.  Claims of entitlement to 
service connection for an acneform skin disorder as a result 
of exposure to herbicides and for eczema were denied.

The remanded issues were returned to the Board, and in 
September 1999, the Board denied entitlement to service 
connection for hypertension and coronary artery disease.  An 
appeal of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) followed, and the parties 
to the appeal jointly moved the Court in September 2000 to 
remand the matter to the Board and to stay further 
proceedings.  The basis of such motion was that the Board had 
failed to articulate adequate reasons and bases, and had not 
fully considered or developed the matter of an inter-
relationship between the veteran's hypertension and his 
coronary artery disease.  The motion was granted by the Court 
in its Order of October 2000, whereby the Board's decision of 
September 1999 was vacated in its entirety.

In a July 2001 decision, the Board remanded the issues for 
further development to include obtaining outstanding medical 
records, scheduling the veteran for a VA examination, and for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  

The Board remanded the issues for further development again 
in September 2002, December 2003, and March 2005 for further 
development.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty, and there is no competent medical evidence 
that hypertension is related to active duty service or to a 
service connected disability.

2.  The veteran's hypertension was not caused by, or 
increased in severity as a result of his service connected 
posttraumatic stress disorder (PTSD).

3.  A substance abuse disorder is not shown to be causally or 
etiologically related to, or a manifestation of the veteran's 
service-connected PTSD.

4.  Coronary artery disease was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty service, and there is no 
competent medical evidence that coronary artery disease is 
related to active duty service or to a service connected 
disability.

5.  The veteran's coronary artery disease was not caused by, 
or increased in severity as a result of PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to or the result of PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, it may not be presumed to have been so 
incurred, and it is not proximately due to or the result of 
PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect, in pertinent part that prior 
to an examination in November 1967, the veteran denied any 
history of shortness of breath, pain or pressure in chest, 
palpitation or pounding heart, or high blood pressure.  Upon 
examination, the veteran's chest and heart were normal.  In 
September 1970, the veteran sought treatment at the 
dispensary, and reported a history of chest pain for the 
prior three months.  Upon examination, the veteran's lungs 
were clear and resonant to auscultation and palpation.  It 
was noted that the veteran smoked two packs of cigarettes 
every day.  The chest pain was in the left anterior side with 
radiation to shoulders, jaw angles, or arms.  It was not 
aggravated by breathing or twisting. An EKG revealed 
increased voltage but was otherwise normal.  A chest X-ray 
revealed no significant abnormalities.

In October 1970, the veteran underwent a separation 
examination, which revealed a normal chest and heart.  A 
chest X-ray was normal.  A chest X-ray report prepared 
subsequently in October 1970 indicates that the veteran was 
complaining of bilateral chest pain, however, the X-ray 
revealed no significant abnormalities.  All blood pressure 
readings during service were below 140/90, including at 
discharge examination.  Later, in October 1970, the veteran 
complained of chest tightness and numbness in his hands.  He 
reported being a nervous person.  The impression was 
hyperventilation syndrome.

The veteran was examined for VA purposes in January 1971.  It 
was noted that the veteran had a history of an undiagnosed 
chest condition.  The veteran complained of having chest pain 
"all the time."  Upon examination, it was noted that the 
veteran had no definite history of cardiovascular disease, 
however, he complained of some pain in the chest which had 
begun about five months before and usually followed eating.  
The veteran had no shortness of breath or history of edema. 
His heart was not enlarged and rate and rhythm were normal.  
An X-ray of the chest was normal, reflecting normal heart 
size and configuration.  The CT ratio was within the upper 
limits of normal.  No murmurs were heard.  Blood pressures 
taken five times were all 120/80.  The veteran was diagnosed 
as having chest pain, history, cause undetermined.

In October 1986, various VA medical records were associated 
with the claims file. These records reflect, in part, 
treatment of the veteran from March 1985 to December 1985.  
In March 1985, the veteran was afforded an Agent Orange 
examination.  The veteran was diagnosed as having, in part, 
hypertension.  The veteran was thereafter referred to the 
hypertension clinic.  It was indicated that the veteran was 
aware of having hypertension.  He noted he had been on 
medication previously for the condition, but stopped when 
headaches caused by the hypertension went away.  There is of 
record continued notations of blood pressure readings in 
excess of 140/90.

Hospital report from Baptist Medical Center dated in 1987 
showed that the veteran had bleeding gums thought to be from 
chronic drinking.  At the time he stated that he had been 
drinking for 20 plus years.  There was a family history of 
two brothers who died from complications of alcoholism as 
well as another brother who drank heavily.

In October 1988, additional VA medical records were 
associated with the claims file.  These records dating from 
1972 reveal a borderline blood pressure reading of 136/90 in 
late 1974.  A diagnosis of hypertension was made in 1978.  
Additional records subsequent to that time mention 
hypertension.

In March 1996 and August 1996, medical records from the Dorn 
VA Hospital in Columbia, South Carolina were associated with 
the claims file.  These records do not reflect any complaints 
of or treatment for hypertension or a cardiac condition.

A September 1996 report from University Cardiovascular Group 
noted the veteran's father had died in his fifties from a 
heart attack.  The veteran was treated for hypertension in 
the past but was not taking anti-hypertensive medications.  
He was noted to be smoking 1/2 a pack of cigarettes a day and 
he stopped drinking alcohol 10 years ago.  

In October 1996, the veteran submitted a written statement in 
which he sought service connection for hypertension and a 
heart condition.

An October 1996 report from Richland Memorial Hospital noted 
a history of previous tobacco use, elevated cholesterol; past 
history of atrial fibrillation, hypercholesterolemia, and 
hypertension.  The report noted risk factors including 
smoking, hypertension, family history, and high levels of 
personal stress.  

Subsequently in October 1996, medical records from the 
offices of John J. Lammie, M.D., were associated with the 
claims file.  These records reflect that in September 1996, 
the veteran reported occasional drooling and chest pains.  It 
was noted, in part, that the veteran had a history of high 
blood pressure.  Following an examination, the veteran was 
assessed as having, in part, coronary artery disease. 
Subsequently in September 1996, the veteran was again 
examined.  He reported that over the prior several months, he 
had experienced some substernal chest tightness, mainly while 
walking.  He had been treated in the past for hypertension, 
but was not currently taking any anti-hypertensives.  
Following an examination (during which his blood pressure was 
noted to be 140/90), the veteran agreed to proceed with a 
cardiac catheterization.  In October 1996, it was noted that 
the veteran had undergone a coronary bypass operation.  The 
procedure was well tolerated, and the diagnostic impression 
was status post-coronary artery bypass graft, doing well.

In November 1996, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
do not reflect any complaints of or treatment for 
hypertension or a cardiac condition.

Subsequently in November 1996, medical records from the 
offices of A. Brian McIntyre, M.D., were associated with the 
claims file.  These records contain details of the veteran's 
cardiac catheterization and coronary artery bypass grafting 
times five, both performed in September 1996.

In January 1997, medical records from the Richland Memorial 
Hospital in Columbia, South Carolina were associated with the 
claims file.  In February 1997, medical records from the 
offices of Samuel Van King, M.D., were associated with the 
claims file.  These records primarily relate to the details 
of the veteran's September 1996 cardiac surgeries and his 
post-operative treatment.

In July 1997, medical records from the Baptist Medical Center 
in Columbia, South Carolina were associated with the claims 
file.  These records reflect, in part, treatment of the 
veteran for high blood pressure and cardiac symptoms in 
January and February 1988.

In July 1997, additional medical records from the Dorn VA 
Hospital were associated with the claims file.  These records 
do not reflect any complaints of or treatment for 
hypertension or cardiac symptoms.  Further, in July 1997, an 
envelope containing numerous prescription drug slips from the 
Columbia VAMC, was associated with the claims file.  Finally, 
duplicate copies of some service medical records were 
associated with the claims file.  

The veteran and his spouse testified before a local hearing 
officer in July 1997.  He stated that he was not aware of any 
problems with hypertension or a cardiac condition prior to 
service.  While on active duty, the veteran reported being 
seen by medical personnel after experiencing chest pains.  
The veteran was told that he was hyperventilating and his 
heart rate and blood pressure were elevated.  An X-ray 
reportedly revealed an enlarged heart, although subsequent X-
rays reportedly revealed that his heart was normal.  The 
veteran was reportedly given aspirin to keep his blood 
pressure down.  The veteran testified that he continued to 
feel chest pain during service, but did not seek treatment.  
Following discharge, the veteran first began to seek 
treatment for hypertension at Dorn VA Hospital in 1971 or 
1972.  The veteran was first diagnosed as having hypertension 
in the mid-1970s and was first diagnosed as having a heart 
condition in 1987.

In a letter dated in July 1997, the veteran indicated that 
Dr. King had reviewed his VA medical files and concluded that 
there were "grounds for service connection."

In a letter dated in October 1997, the veteran asserted, in 
pertinent part, that he began experiencing chest pains which 
he thought was heartburn while on active duty in Germany.  He 
had visited the dispensary in September 1970 due to extreme 
chest pains and rapid heartbeats.  The veteran essentially 
restated how an initial X-ray indicated an enlarged heart, 
while a subsequent X-ray was normal.  The veteran asserted 
that neither the medical staff in Germany nor the VA medical 
staff postservice had given him an adequate examination to 
determine the nature and severity of his condition.  Had the 
veteran understood what his symptoms were actually resulting 
from, he would have begun more serious treatment earlier and 
perhaps have avoided surgery.  The veteran further noted that 
he had been taking medicine for high blood pressure since the 
1970s.

In December 1997, a letter written by Dr. King was associated 
with the claims file. In this letter, Dr. King stated as 
follows, in pertinent part:

Based on the medical records that I have 
received and my examination and treatment 
of [the veteran], it is likely that 
hypertension was present in the early 
stages during [the veteran's] military 
service even though this may not have 
been documented at the time.

In January 1998, the RO wrote the veteran asking as follows: 
"Since hypertension was not documented in service from 
December 1967 to November 1970, how does Dr. King know it was 
present?  Would you ask him to answer this question.  Please 
submit this information as soon as possible."

In a January 1998 memorandum, the veteran's representative 
asserted that a well-grounded claim had been submitted based 
on Dr. King's letter.

In an October 1998 decision, the Board, in pertinent part, 
determined that new and material evidence had been received 
in connection with the veteran's claim of entitlement to 
service connection for hypertension, and the claim was 
reopened, however, this claim and the veteran's claim 
concerning service connection for coronary artery disease, 
post-operative, were remanded for additional development.

In November 1998, the RO wrote to the veteran and asked for 
his assistance in obtaining additional medical records.

Subsequently, a duplicative copy of Dr. King's December 1997 
letter was associated with the claims file.

Subsequently in November 1998, additional medical records 
from the Dorn VA Hospital were associated with the claims 
file.  These records reflect, in pertinent part, outpatient 
treatment of the veteran for arteriosclerotic coronary artery 
disease between December 1997 and April 1998.

In December 1998, a letter from Christie B. Hopkins, M.D., 
was associated with the claims file.  Dr. Hopkins included 
the following text in this letter:

[The veteran] had been followed in the 
past by Dr. Sam King who has graduated 
from our program and is no longer in this 
area. . . . [The veteran] does have 
hypertension and as you may know this is 
an independent risk factor for the 
development of coronary artery disease.

In January 1999, medical records from the Baptist Medical 
Center and from the offices of Carl I. Mitchell, M.D., were 
associated with the claims file.  These records do not 
reflect any treatment for hypertension or a cardiac 
condition.

Subsequently in January 1999, medical records from Richland 
Memorial Hospital were associated with the claims file.  
These records relate to the veteran's September 1996 cardiac 
catheterization and coronary artery bypass and are 
essentially duplicative of those summarized above.

Subsequently in January 1999, medical records from the USC 
School of Medicine in Columbia, South Carolina were 
associated with the claims file.  These records reflect, in 
pertinent part, treatment of the veteran for coronary artery 
disease and hypertension between January 1988 and November 
1998.  These records also include a handwritten "USC 
Cardiology Clinic Note" dated in June 1997 and signed by 
"Peg", which contains the following text:

Dr. King says he can not conclude that 
[the veteran's] CAD was caused during his 
service days.  I let [the veteran's] wife 
know.  Dr. King says it is possible but 
he can not conclude this.

In February 1999, additional medical records were associated 
with the claims file; however, these records are duplicative 
of those summarized above.

In March 1999, the veteran underwent a cardiology examination 
for VA purposes.  The examiner noted that the veteran's 
extensive claims file, as well as the Board's remand, were 
reviewed, as well as were records reflecting the veteran's 
more recent care at the USC School of Medicine.  Upon 
examination, it was noted that the veteran's blood pressure 
was 134/80.  Cardiovascular examination revealed normal S1 
and  S2 heart sounds.  The examiner included the following 
text in the report:

1).  In my opinion, based on the review 
of C-file, I find no reason to believe 
that the [veteran] had clinically evident 
hypertension during his military service.  
He was 23 years old when he was 
discharged from the military and had no 
evidence of hypertension at that time.

2).  With regards [sic] to [the 
veteran's] coronary disease, while he 
clearly has coronary disease at the 
current time, again, based on review of 
the C-file and pertinent clinic history 
from the [veteran], I find no reason to 
suspect that he had clinically evident 
ischemic heart disease at the time of his 
military service. Certainly, based on 
broad population studies, patients who 
ultimately develop coronary disease may 
have histologic evidence of coronary 
plaquing in their teens and early 20s.  
This would be true for anyone who 
ultimately develops coronary disease.  
There is certainly nothing based in the 
[veteran's] specific case to suggest he 
had clinically manifested coronary 
disease at any time during his military 
service.

In April 1999 and May 1999, letters from C. Stewart Darby, a 
family physician's assistant with Eau Claire Cooperative 
Health Center in Columbia, South Carolina, were associated 
with the claims file.  In these letters, Mr. Darby summarized 
the veteran's treatment history for his chest pain, and noted 
that treatment continued.  With his April 1999 letter, Mr. 
Darby enclosed copies of duplicative records summarized 
above.

A January 2002 letter from Dr. King indicated that the 
veteran was seen following bypass surgery, which he had in 
September 1996.  Dr. King noted that upon reviewing the 
veteran's claims file he was unable to find documentation of 
hypertension at that time so he could not definitely say that 
this was a service connected illness as it did not present 
itself during the time of service.  Dr. King believed that he 
rendered an opinion that hypertension may have been an 
underlying problem at that time but that unfortunately it was 
simply not documented.  Dr. King indicated that this was 
impossible to prove at this time, however, given the elapsed 
time of greater than 30 years.  Dr. King noted that we know, 
however, that hypertension is many times an inherited 
disease; so of course, the genetics that produce hypertension 
were certainly present during the complete course of the 
veteran's life, as were the genetics that produced his 
coronary artery disease.  Dr. King opined that it was 
unlikely that significant coronary ischemia was present 
during his military service, although his doctor, Kevin 
Baugh, noted on his opinion, "Patients who ultimately 
develop coronary artery disease may have histologic evidence 
of coronary plaguing in their teens and early twenties."  
Dr. King agreed with that statement.  

In conclusion, Dr. King stated that he could not say that the 
veteran's condition arose during military service but that he 
likely had the predisposition for both hypertension and 
coronary artery disease present throughout his entire life 
with manifestations of both of these diseases becoming quite 
evident following his military service.

In a statement by Oliver P. Harden, M.D., dated May 2002 of 
Eau Claire Family Practice Center, the physician indicated 
that the veteran's PTSD was affecting his hypertension which 
had contributed to some of his heart disease.  

A VA outpatient treatment record dated in November 2002 by a 
clinical psychologist stated that it continued to be their 
professional judgment that the veteran's difficulty with 
hypertension was exacerbated by, was secondary to, and was 
inseparable from his PTSD.

An April 2003 VA examination report, and addenda dated in 
June 2003 and August 2004, noted the veteran's strong family 
history of premature coronary artery disease, diabetes, and 
hyperlipidemia.  It was noted that the veteran had other risk 
factors not associated with PTSD including the fact that he 
was a male, he lived a sedentary lifestyle, he had a 30 year 
history of smoking, and he had a 27 year history of cocaine 
use.  After discussing certain clinical literature, the 
examiner concluded that under the facts of this case, that 
although PTSD may transiently exacerbate these conditions due 
to increased anxiety and stress, the effect should be 
transient and not associated with the etiology of these two 
disorders.

In a January 2004 Informal Hearing Presentation, the veteran 
raised a new secondary service connection theory for 
hypertension and coronary artery disease.  Specifically, the 
appellant asserted that his substance abuse (tobacco, 
alcohol, and drugs) was caused by his service connected PTSD.  
Specifically, it was contended that PTSD led to a lifetime of 
chronic anxiety and destructive behavior-to include smoking, 
drinking, and the use of drugs-and that this behavior 
ultimately caused or significantly contributed to the 
veteran's hypertension and cardiovascular disease.

In a July 2005 VA Mental Health Management note a physician 
opined that the veteran continued to drink, smoke, and use 
drugs after his Vietnam experience.  The veteran subsequently 
developed a dependence as a result of trying to cope with 
PTSD.  As a result of his alcohol/nicotine/drug dependence 
the appellant developed medical problems including 
hypertension and coronary artery disease.  Hence, the 
examiner opined that the appellant's coronary artery disease 
and hypertension were directly related to PTSD and consequent 
substance abuse.  

Due to the conflicting medical opinions regarding potential 
relationships between the veteran's PTSD and substance abuse, 
another examination was scheduled and the examiner was 
requested to provide opinions based on review of all the 
evidence of record.  The examiner was asked whether it was at 
least as likely as not that substance abuse (tobacco/alcohol/ 
drugs) was secondary to PTSD.  The examiner was also asked 
that if any substance abuse was determined to be proximately 
associated with PTSD, was it at least as likely as not that 
hypertension and/or coronary artery disease was/were caused 
by or aggravated by substance abuse.  If it was determined 
that there was permanent aggravation of hypertension and/or 
coronary artery disease from substance abuse, the examiner 
was to address the degree of increased severity above the 
baseline prior to aggravation.

At his September 2005 VA examination, the examiner noted that 
prior to the examination the veteran's claims files were 
reviewed.  The examiner opined that it was less likely than 
not that PTSD caused the appellant's substance abuse 
(tobacco/alcohol/drugs).  The rationale was based on the 
sequence of events reflected in the claims file and the VA 
outpatient treatment reports on file.  The examiner noted 
that the veteran had a long history of substance abuse; 
however, he did not seek psychiatric help for depression 
until 1987.  The examiner noted that since there were many 
reasons why an individual might become involved in substance 
abuse, and that finding a link with PTSD based on the 
veteran's history would require pure speculation.  The 
examiner noted also that the veteran had a number of risk 
factors for coronary artery disease including family history 
and obesity.

In December 2005, a VA psychiatrist/neurologist opined that 
the "specialist in heart diseases" more likely than not did 
not have a clinical understanding of PTSD, and did not 
understand the relationship between severe PTSD and substance 
abuse, or PTSD and cardiac disease.  It remained her opinion 
that it was at least as likely as not that PTSD caused the 
veteran's substance abuse.  This opinion was attached to 
articles titled "Heart Disease: It's partly in your head," 
and "Can a troubled mind spell trouble for the heart?"

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the January 1997 rating decision, he is not 
prejudiced by such failure.  In this regard, written notice 
provided in June 2005 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the parties to submit all pertinent evidence in their 
possession.  Further, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon 
receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant 
with notice of what information and evidence not 
previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
As noted above, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection.  The 
veteran was not, however, provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite 
the inadequate notice on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
this regard, because the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the parties, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as arteriosclerosis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a).  Finally, secondary service connection may be 
granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that service connection may be 
awarded for alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection on both direct and secondary bases for 
hypertension and coronary artery disease.

Service medical records are negative for treatment or 
diagnosis of hypertension or coronary artery disease.  The 
veteran was diagnosed with hypertension in 1978 and with 
coronary artery disease in 1988, more than one year after 
separation from service.  

The medical evidence of record supporting the veteran's 
contention includes a May 2002 statement from Oliver P. 
Harden, M.D., that the veteran's PTSD affected his 
hypertension and contributed to his heart disease; a November 
2002 VA clinical psychologist's finding that the veteran's 
difficulty with hypertension was exacerbated by, was 
secondary to, and was inseparable from his PTSD; and a July 
2005 VA Mental Health Management note which stated that the 
veteran continued to drink, smoke, and use drugs after 
Vietnam, that he subsequently developed a dependence as a 
result of trying to cope with PTSD, and that due to his 
dependency disorder he developed problems including 
hypertension and coronary artery disease.  The favorable 
evidence also included a December 2005 VA opinion that the 
"specialist in heart diseases" more likely than not did not 
have a clinical understanding of PTSD, and did not understand 
the relationship between severe PTSD and substance abuse, or 
PTSD and cardiac disease.  The December 2005 opinion also 
opined that it was at least as likely as not that PTSD caused 
the veteran's substance abuse.  The examiner attached, but 
did not specifically discuss, articles titled "Heart 
Disease: It's partly in your head," and "Can a troubled 
mind spell trouble for the heart?"

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims has rejected the "treating 
physician rule," which holds that opinions of a claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

The Board may not reject medical opinions based on its own 
medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight 
of a medical opinion is, however, diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri, Id.

In this case, with the exception of the December 2005 
opinion, the above cited favorable statements offered no 
rationale for the opinions rendered.  Rather, they simply 
state that either the veteran's PTSD and/or his substance 
abuse "due to PTSD" caused the claimed disabilities without 
further discussion.  These statements do not indicate that 
the claims files were reviewed prior to rendering these 
opinions and what, if any, effect other risk factors played 
in the development of his current disabilities.  The Board 
also notes that the November 2002 opinion was rendered by a 
clinical psychologist and not a medical doctor.  

As "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), little weight is assigned to the May 2002, November 
2002, and July 2005 statements because all pertinent evidence 
was not thoroughly reviewed prior to the opinions being 
rendered, and because the rationale for those opinions was 
not provided. 

As to the December 2005 opinion, this opinion links PTSD to 
the veteran's substance abuse.  This letter, however, is not 
shown to be based on a review of all of the evidence of 
record.  Further, the letter does not specifically endorse 
the theory that PTSD caused or aggravated either coronary 
artery disease or hypertension.  Further, the letter does not 
specifically endorse the theory that substance abuse "due to 
PTSD" in turn caused or aggravated the appellant's coronary 
artery disease or hypertension.  Finally, while articles 
attached to her statement suggest a link between mental 
illnesses and heart disease, these articles do not 
specifically discuss the particulars of the appellant's case.  
Hence, as with other literature submitted in support of these 
claims, these articles are too generic to be of any 
significant probative value.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

On the other hand, the March 1999 VA cardiology examiner 
reviewed the veteran's extensive claims files, the Board's 
remand, as well as records reflecting the veteran's care at 
the USC School of Medicine.  The examiner then opined that 
based on the review of claims files, he found no reason to 
believe that the veteran had clinically evident hypertension 
during his military service.  He was 23 years old when he was 
discharged from the military and had no evidence of 
hypertension at that time.

With regards to the veteran's coronary disease, the March 
1999 examiner stated that while the appellant now clearly has 
coronary disease, based on review of the claims files and the 
pertinent clinical history, he found no reason to suspect 
that the appellant had clinically evident ischemic heart 
disease at the time of his military service.  The examiner 
offered that certainly, based on broad population studies, 
patients who ultimately develop coronary disease may have 
histologic evidence of coronary plaquing in their teens and 
early 20s, but this would be true for anyone who ultimately 
develops coronary disease.  In this case, however, there was 
nothing to specifically suggest that he clinically manifested 
coronary disease at any time during his military service.

Further, in April 2003, June 2003 and August 2004 reports, a 
VA examiner indicated that the appellant had a strong family 
history of premature coronary artery disease, diabetes, and 
hyperlipidemia.  The examiner noted that the veteran had 
other risk factors not associated with PTSD including the 
fact that he was a male, he lived a sedentary lifestyle, he 
had a 30 year history of smoking, and he had a 27 year 
history of cocaine abuse.  The opinion noted that although 
PTSD might transiently exacerbate these conditions due to 
increased anxiety and stress, the effect would be transient 
and not associated with the etiology of these two disorders.  
The Board notes well that while this examiner found substance 
abuse to be a risk factor for coronary artery disease, the 
examiner never opined that it was at least as likely as not 
that PTSD caused substance abuse, and that substance abuse in 
turn caused either hypertension or coronary artery disease.

Finally, a September 2005 VA examiner noted that prior to the 
examination the veteran's claims files were reviewed.  The 
examiner opined that it was less likely than not that PTSD 
caused the appellant's substance abuse 
(tobacco/alcohol/drugs).  The rationale was based on the 
sequence of events reflected in the claims file and the VA 
outpatient treatment reports on file.  The veteran had a long 
history of substance abuse; however, he did not seek 
psychiatric help for depression until 1987.  The examiner 
noted that there were many reasons why an individual might 
become involved in substance abuse, and finding a link with 
PTSD, based on the above history would require resort to pure 
speculation.  The examiner noted also that the veteran had a 
number of risk factors for coronary artery disease including 
family history and obesity.

These latter medical opinions have greater probative value.  
They were provided by medical professionals who offered their 
opinion following a careful and comprehensive review of all 
claims folders, and the pertinent portions of which were 
summarized in the reports.

There is no medical evidence of record to indicate that the 
veteran's hypertension or coronary artery disease was present 
in service, nor is there any evidence that either 
hypertension or coronary artery disease was present to a 
compensable degree within one year of his separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309(a).  

In addition, the preponderance of the evidence is against the 
veteran's assertion that his hypertension and coronary artery 
disease is proximately due to or the result from his service 
connected PTSD.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310. Therefore, his claim for service connection for 
hypertension and coronary artery disease must be denied.

As for the contention that PTSD caused his substance abuse 
which in turn caused or aggravated hypertension and/or 
coronary artery disease; this was considered by the September 
2005 VA examiner, and the Board finds the September 2005 
opinion to be more persuasive than the opinions rendered by 
either the VA Mental Health physician in July 2005 or the VA 
psychiatrist/neurologist in December 2005 .  The September 
2005 VA examiner conducted a thorough review of the veteran's 
claims files, the appellant's medical history, his family 
history, and a complete rationale was provided.  Again, 
unlike the September 2005 examiner, there is no indication 
that either the July 2005 or the December 2005 opinions were 
based on a review of all five volumes of the claims file.  

Compensation may not be paid for alcohol and drug abuse.  See 
38 U.S.C.A. § 105.  While compensation is available when 
medical evidence establishes that drug and alcohol dependence 
disability was caused or aggravated by PTSD, 38 C.F.R. 
§ 3.310(a), here, the preponderance of the most probative 
evidence that is based on a review of all of the evidence of 
record is against finding that drug and alcohol dependence is 
caused by PTSD.  The preponderance of the most probative 
evidence is also against finding that PTSD caused substance 
abuse which in turn caused or aggravated the hypertension 
and/or coronary artery disease.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Service connection for hypertension and coronary 
artery disease to include secondary to PTSD is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection on a direct and secondary 
basis for hypertension is denied.

Entitlement to service connection on a direct and secondary 
basis for coronary artery disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


